Exhibit 10.26

[KRAFT LETTERHEAD]

December 31, 2008

Michael Osanloo

Executive Vice President, Strategy

Kraft Foods Inc.

Three Lakes Drive

Northfield, IL 60093

Dear Michael,

The letter confirms our agreement to amend the terms of our offer letter to you,
dated March 9, 2008 (the “Letter”), for the position of Executive Vice
President, Strategy. The Letter is amended in the following respects, effective
December 31, 2008:

1. The following new sentence is added at the end of the paragraph entitled
Perquisites:

“The foregoing perquisites shall be provided, in accordance with Kraft’s
Executive Perquisite Policy as it may be amended from time to time, by direct
payment or by reimbursement of eligible expenses incurred during the period of
your employment.”

2. By deleting the last two sentences of the Letter and by adding the following
new provisions immediately after the last sentence on page 3 of the Letter
(relating to severance arrangements in the event of involuntary termination
other than for cause):

“The amount of any severance pay under any such arrangement shall be paid in
equal installments at the regularly scheduled dates for payment of salary to the
Kraft executives and beginning within 30 days of your termination.

Section 409A of the Code

If you are a “specified employee” (within the meaning of Code section 409A) as
of your separation from service (within the meaning of Code section 409A):
(a) payment of any amounts under this letter (or under any severance arrangement
pursuant to this letter) which the Company determines constitute the payment of
nonqualified deferred compensation (within the meaning of Code section 409A) and
which would otherwise be paid upon your separation from service shall not be
paid before the date that is six months after the date of your separation from
service and any amounts that cannot be paid by reason of this limitation shall
be accumulated and paid on the first day of the seventh month following the date
of your separation from service (within the meaning of Code section 409A); and
(b) any welfare or other benefits (including under a severance arrangement)
which the Company determines constitute the payment of nonqualified deferred
compensation (within the meaning of Code section 409A) and which would otherwise
be provided upon your separation from service shall be provided at your sole
cost during the first six-month period after your separation from service and,
on the first



--------------------------------------------------------------------------------

day of the seventh month following your separation from service, the Company
shall reimburse you for the portion of such costs that would have been payable
by the Company for that period if you were not a specified employee.

Payment of any reimbursement amounts and the provision of any benefits by the
Company pursuant to this letter (including any reimbursements or benefits to be
provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Code
section 409A) shall be subject to the following:

 

(a) the amount of the expenses eligible for reimbursement or the in-kind
benefits provided during any calendar year shall not affect the amount of the
expenses eligible for reimbursement or the in-kind benefits to be provided in
any other calendar year;

 

(b) the reimbursement of an eligible expense will be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and

 

(c) your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for any other benefit.”

The foregoing amendment is intended to conform the terms of the Letter to the
final regulations issued under section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), but it shall not provide a basis for any action
against the Company or any related company based on matters covered by section
409A of the Code.

Please signify your agreement with the terms of this amendment by signing the
letter and returning it to my attention.

 

Sincerely yours,

/s/ Karen J. May

Karen J. May Executive Vice President, Human Resources Acknowledged:

/s/ Michael Osanloo

Michael Osanloo